In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-21-00097-CV


                            CHRISTIAN B. BOWERS, APPELLANT

                                                   V.

                                 JAMIE C. BOWERS, APPELLEE

                            On Appeal from the 201st District Court
                                     Travis County, Texas1
            Trial Court No. D-1-FM-19-002809, Honorable Orlinda Naranjo, Presiding

                                          August 31, 2021
                                               ORDER
                           Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Christian B. Bowers, filed the instant interlocutory appeal of the trial

court’s order denying his motion to compel mediation and arbitration under the company

agreement of Bola Pizza, LLC, a business owned by himself and appellee, Jamie C.

Bowers. Pending before this Court is Christian’s motion to stay trial court proceedings




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Third Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
pending resolution of the interlocutory appeal.2                  We grant the motion and stay

proceedings in the trial court pending further orders from this Court.


        Christian and Jamie formed Bola Pizza, LLC, in November of 2011. At the time of

formation of the company, Christian and Jamie executed a company agreement that

includes a mandatory dispute resolution procedure that provides that any court

proceeding brought by an owner against another owner of the company must first be

submitted to mediation and, barring resolution of the dispute through mediation, binding

arbitration.


        In April of 2019, Christian filed for divorce from Jamie. Soon thereafter, Jamie

counter-petitioned for divorce. During the proceedings related to the divorce action,

Christian filed a motion to compel mediation and arbitration under the terms of Bola Pizza,

LLC’s company agreement. The trial court signed an order denying Christian’s motion to

compel, and Christian filed the instant interlocutory appeal.3


        A court “shall stay a proceeding that involves an issue subject to arbitration if an

order for arbitration or an application for that order is made under this subchapter.” TEX.

CIV. PRAC. & REM. CODE ANN. § 171.025(a) (West 2019). In the present case, appellant

filed a motion to compel arbitration that constitutes an application for an order for

arbitration under section 171.025. Thus, we agree with Christian that proceedings in the



      2 According to the certificate of conference in Christian’s motion for stay, Jamie opposes the motion.

However, Jamie has not filed a response to Christian’s motion identifying the reasons for her opposition.
        3This Court has jurisdiction over Christian’s interlocutory appeal under the authority of Texas Civil
Practice and Remedies Code section 171.098. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a)(1)
(West 2019).



                                                     2
trial court should be stayed pending our resolution of the interlocutory appeal. See In re

Merrill Lynch Trust Co. FSB, 235 S.W.3d 185, 195 (Tex. 2007) (both the federal and

Texas arbitration acts require courts to stay litigation of issues that are subject to

arbitration).


       Concluding that Christian’s potential right to arbitration regarding disposition of

Bola Pizza, LLC, cannot be adequately protected by supersedeas bond, by order of this

Court, we grant Christian’s motion and stay proceedings in the trial court until this Court

issues further orders relating to the instant interlocutory appeal. See TEX. R. APP. P. 29.3;

PlainsCapital Bank v. Krasovec, No. 03-19-00808-CV, 2020 Tex. App. LEXIS 1994, at *1

(Tex. App.—Austin Mar. 5, 2020, no pet.) (order) (per curiam).


                                                         Per Curiam




                                             3